Appeal by the defendant from a judgment of the Supreme Court, Kings County (Douglass, J.), rendered September 6, 1990, convicting him of burglary in the third degree, criminal mischief in the second degree, and possession of burglar’s tools, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant sought preclusion of virtually the entire prosecution case or an adverse inference charge because of an alleged Rosario violation. The document in question was the arresting officer’s application for a departmental commendation, which had been rejected by the precinct captain and thrown out. The Trial Judge correctly ruled that this destruction was inadvertent and that the absence of this document did not prejudice the defendant; its denial of the defense requests was within its discretion (see, People v Haupt, 71 *663NY2d 929, 930-931; People v Martinez, 71 NY2d 937). We also conclude that the sentence was appropriate. Sullivan, J. P., Harwood, Balletta and Eiber, JJ., concur.